Title: From George Washington to Tobias Lear, 27 October 1790
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Octr 27th 1790

On Sunday last I returned from a twelve days excursion up the Potowmack & found your letters of the 6th & 10th from New

York, and 14th & 17th from Philadelphia. I am very glad to hear that you are all arrived at the latter place, safe—and the furniture, as you conceive, in good order. It was very right to give Johns wife the same priviledge that was allowed to others, and Mr & Mrs Hyde’s coming in the Stage is equally agreeable to me.
I have no particular directions to give respecting the appropriation of the furniture. By means of the Bow windows the back rooms will become the largest, & of course will receive the furniture of the largest dining & drawing rooms, & in that case, although there is no closet within the former, there are some in the Stewards room directly opposite which are not inconvenient; or (but here I am speaking some what at random, not knowing to what use it has hitherto been applied) there is a small room adjoining the Kitchen (by the Pump) that might if it is not essential for other purposes be appropriated for the Images, Save China, and other things of this sort which are not in common use. Mrs Morris who is a notable lady in family arrangements, can give you much information in all the conveniences about the House & buildings; and I dare say would rather consider it as a compliment to be consulted in these matters (as she is so near) than a trouble to give her opinion of them or in putting up any of the fixtures as the House is theirs & will revert to them with the advantages or disadvantages which will result from the present establisment of things. I am very glad you pressed them not to incommode themselves by an inconvenient remove—We are very happy to hear of her recovery, & request you to present our compliments of congratulation to her & Mr Morris on the occasion.
I am very anxious to have the Rent which I am to pay for my new residence ascertained before I take up my quarters in it—you will perceive by the enclosed answer to a letter I wrote to Mr Morris on the subject that this point is yet unsettled. Previous to my application to Mr Morris, I was informed by the Committee with whom I had conversed on the Subject that it was well understood I was to pay rent—I have therefore to request that you will get the matter fixed in some way or other with them. A just value I am willing to pay—more I have no idea will be asked but my fears rather are that they want to make it the expence of some public body (which I shall not consent to) and that they do not care to avow it.

If the Servants can by conveniently accomodated without using the Stable loft it will certainly be much the best & safest; for I am certain no orders given to my people wd restrain them from carrying lights if they were to be in it as lodgers.
I send you a letter with the Bill of loading for Wines Shipped by Fenwick Mason &ca which, if arrived you will give the necessary orders about. By return of the person who carries this & other letters to the Post Office in Alexandria I expect to receive accounts of later date than the 17th from you; and, possibly, something more indicative of Peace, or War between Spain & England which has hung long in suspence. Our best wishes attend you & Mrs Lear and I am Dear Sir Yr Affecte friend

Go: Washington

